Title: To Benjamin Franklin from the Marquis de Brétigney, 1 June 1778
From: Brétigney, Charles-François Sevelinges, marquis? de
To: Franklin, Benjamin


Monsieur,
Cap français 1er Juin 1778.
La voix publique vient de m’aprendre que vous avies enfin realisé le grand projet d’union entre les Etats unis et la france. C’est votre ouvrage, Monsieur, et c’est un sentiment de plus que vous ajoutés aux sentiments de respect et de veneration que l’europe vous accordoit depuis longtemps.
Distingués je vous suplie de la foule, le compliment d’un homme dont le zêle pour votre cause vous est bien connu, mais qui malheureusement n’a eté jusqu’ici que le martyr de son zêle et de sa Bonne volonté.
Je ne scais pas si vous avés Reçu deux lettres que j’ai eû l’honneur de vous ecrire depuis Charleston ou Je vous rendois compte de la maniere flateuse avec laqu’elle j’ai eté acceuilli dans cette ville.
Depuis cette Epoque J’ai languis six mois dans les fers des anglais et ce n’est qu’a un peu de courage et D’audace que je dois le Bonheur d’estre echapé des mains de mes Boureaux. Huit onces de Biscuit pouri, trois onces de lard, de l’eau saumatre et des injures, voila tout ce que j’ai pû obtenir de l’humanité des Anglais pour moi et mes malheureux Compagnons d’infortune.
J’ose me flatter que pendant ma prison je n’ai pas eté absolument inutile a vos compatriotes. J’ai eû le Bonheur de faire passer au general qui commande dans la Caroline et la Georgie, tous les renseignements possibles sur st. augustin, ses fortifications, sa garnison, les moyens d’y etablir une Intelligence et peut-etre encore sur les moyens de surprendre cette ville dont la possession seroit de la plus grande Ressource pour vos compatriotes.
Mes malheurs ne m’ont ôté ny le courage ny l’extrême desir de servir les Etats unis; sous un mois j’espere passer en Georgie. Le General qui y commande est mon Ami et je serai enchanté d’y servir sous ses ordres; d’ailleurs si vous ne faittes pas la paix avec l’angletere, il est possible que cette partie du continent deviene aussi le theatre de la guerre par la nécessité d’enlever aux Anglais cette partie de la floride qui gêne le commerce, par les corssaires qu’elle arme a St. Augustin, les rafraichissements et l’eau qu’elle fournit aux fregattes qui croizent devant Charleston et enfin par les Indiens et les Rengers Royalistes qui pillent et desolent la Georgie.
On parle beaucoup de guerre dans nos colonies francaises, mal’heureusement cette Incertitude dans laqu’elle on vit ici arrette les spéculations. Les prises immenses d’ailleurs que font les Royalistes effrayent nos Commerçants et je crains que l’amerique n’en souffre cruellement par la privation des sucres et du Rhum qui ne passent que difficilement et en petite quantité.
Je me Recommande, Monsieur, a vos bontés et a votre souvenir et je vous suplie d’accepter l’hommage du Respect profond avec lequel J’ai l’honneur d’estre Monsieur Votre tres humble et tres obeissant serviteur.
Le CHR. De Bretigney
 
Endorsed: M. Bretigny Cap François late Prisoner
Notation: M. franklin
